SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS Management Discussion and Analysis of Financial Position and Operating Results We are a silver resource company that has assembled a portfolio of silver-dominant projects located in seven countries in the Americas and Australia.With the Pirquitas Project entering production during 2009, we are now focused on operating and producing silver from our Pirquitas mine and on advancing our five other principal projects, including the San Luis project, the Pitarrilla project, the Diablillos project, the Snowfield project and the Brucejack project.In aggregate, we own what we believe to be the largest in-ground silver resource of any publicly-traded primary silver company.Certain of our projects also contain significant gold resources. We may opportunistically monetize certain of our other assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and listed on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of the financial position and operating results of the company for the years ended December 31, 2009, 2008 and 2007 is prepared as of March 4, 2010 and should be read in conjunction with the audited consolidated financial statements and the related notes thereto, which have been prepared in accordance with Canadian generally accepted accounting principles(GAAP). All dollar amounts referred to in this discussion and analysis are expressed in U.S. dollars except where indicated otherwise.We direct investors to the section “Risks and Uncertainties” and to page 39 for a cautionary statement on forward-looking information and non-GAAP financial performance measures included within this MD&A. Additional information relating to us, including our annual information form, is available free of charge on the System for Electronic Document Analysis and Retrieval (SEDAR) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange
